Opinion of the CouYt, by Skinnee, J. This was an agreed case. The plaintiffs sue, as husband and wife, for a debt due the wife when sole. The case shows that the wife, while sole and of full age, remained with her father, and worked in the family from 1833 to 1838; that, in 1850, the father, who is the defendant’s testator, in a conversation with one Longwith, said “ that he had agreed to give his daughter, (the now feme covert plaintiff with her husband,) two hundred dollars per year for her work, and he had not paid her yet, and she had gone to Ohio.” The debt, if one existed, was barred by the statute, and the question is, whether, by reason of the admissions of her father in 1850, the plaintiffs are entitled to recover against his executor ? The great diversity of construction of like statutes, both in the courts of this country and of England, demands in this case the application of such rule as is consistent with our own decisions, and the current of modern adjudications. The statute bars the action, and all remedy for recovery of the debt; and, when the bar is complete, the statute being interposed in defense, no action for the recovery of the debt can be maintained. The debt, however', is not annihilated, and remains the same as before, excepting that all remedy for enforcement of the obligation is gone. The debt constituting an unquestioned moral obligation, is, however, a good consideration to support a promise to perform that obligation; and a new promise, based upon this moral obligation, is binding upon the debtor in avoidance of the bar of the statute. The new promise may arise out of such facts as identify the debt, the subject of the promise, with such certainty as will clearly determine its character, fix the amount due, and show a present unqualified willingness and intention to pay it, at the time acted upon and acceded to by the creditor, the promissee. The following cases sustain the rule here laid down : Ayers v. Richards, 12 Ill. R. 146; Bell v. Morrison, 1 Peters R. 351; Pool v. Relfe, 23 Ala. R. 701; Ten Eyck v. Wing, 1 Michigan R. 40 ; Brown v. State Bank, 5 English (Ark.) R. 134; Morgan v. Wolton, 4 Penn. State R. 321; Christy v. Flemington, 10 ibid. 129; Shitler v. Bremer, 23 ibid. 413; Hidden v. Couzins, 2 R. I. R. 401; Ventris v. Shaw, 14 N. H. R. 422 ; Reigne v. Despartes, Dudley’s R. 118 ; Martin v. Brooch, 6 Geo. R. 21; Clark v. Dutcher, 9 Cow. R. 674. Like any other promise, having legal force and sanction, it must be made to the party seeking its benefits, or to some one authorized to act for him. A promise to a stranger is insufficient to establish a promise to the plaintiff or the party whom he represents. Kyle v. Wells, 17 Penn. State R. 286 ; Brailsford v. James, 3 Strob. R. 171; Martin v. Brooch, 6 Geo. R. 21. Were this a new question, we should hold that the action could alone be brought upon the new promise. But the current of authority and long usage sanction the practice of declaring upon the original cause of action, and of replying the new promise in avoidance of the statute of limitation; and we do not feel at liberty to disturb a rule so well settled. Tested by the rules stated, the plaintiffs cannot recover. The language of the defendant’s testator was used to a stranger having no concern in the matter, or right to act for the party in interest, the amount of the debt was not named or in any manner indicated, nor was there any language unequivocally importing a present intention or undertaking to pay. Judgment reversed.